Exhibit 10.1

FIRST AMENDMENT TO OFFICE BUILDING LEASE

This FIRST AMENDMENT TO OFFICE BUILDING LEASE (this “Amendment”) is made
effective as of October 31, 2014 (the “Effective Date”), by and between 6TH &
PINE DEVELOPMENT, LLC, a California limited liability company (“Landlord”), and
MOLINA HEALTHCARE, INC., a Delaware corporation (“Tenant”).

R E C I T A L S :

A. Landlord and Tenant entered into that certain Lease Agreement dated as of
February 27, 2013 (the “Original Lease”). The Original Lease, as amended by this
Amendment is referred to herein as the “Lease”.

B. Pursuant to the Lease, Landlord currently leases to Tenant and Tenant
currently leases from Landlord the Premises described in provision (f) of the
Fundamental Lease Provisions.

C. Landlord and Tenant now desire to amend the Lease to (i) extend the existing
lease term, (ii) convert the Lease from a full service gross lease to a triple
net lease, and (iii) modify various terms and provisions of the Lease, all as
hereinafter provided.

D. All capitalized terms when used herein shall have the same meaning as is
given such terms in the Lease unless expressly superseded by the terms of this
Fourth Amendment.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Site. Exhibit “A-1” attached to the Original Lease is hereby replaced, in its
entirety, with Exhibit “A-1” attached hereto.

2. Extension of Term. Provision (k) of the Fundamental Lease Provisions of the
Original Lease hereby deleted in its entirety and replaced with the following:

 

“(k) Term:    (i) Existing Building: Approximately sixteen (16) years, six
(6) months from the Commencement Date of the Existing Building and ending on the
Expiration Date, unless extended pursuant to Exhibit “J” attached hereto or
earlier terminated as provided in the Lease.    (ii) New Building: Approximately
fifteen (15) years, one (1) month from the Commencement Date of the New Building
and ending on the Expiration Date, unless extended pursuant to Exhibit “J”
attached hereto or earlier terminated as provided in the Lease.”

 

1



--------------------------------------------------------------------------------

3. Commencement Dates. Landlord and Tenant hereby acknowledge and agree that the
Commencement Dates for the Premises are as follows:

3.1. With respect to the Existing Building, June 6, 2013; and

3.2. With respect to the New Building, July 7, 2014.

4. Expiration Date. Provision (m) of the Fundamental Lease Provisions of the
Original Lease is hereby deleted in its entirety and replaced with the
following:

 

“(m) Expiration Date:    December 31, 2029, unless extended pursuant to
Exhibit “J” attached hereto or earlier terminated as provided in the Lease.”

5. Monthly Base Rent.

5.1. Prior to November 1, 2014 (the “Rent Modification Date”), Monthly Base Rent
for the Premises shall be determined in accordance with provision (n) of the
Fundamental Lease Provisions of the Original Lease.

5.2. Effective as of the Rent Modification Date, Monthly Base Rent for the
Premises shall be determined in accordance with the following, notwithstanding
anything the contrary in provision (n) of the Fundamental Lease Provisions of
the Original Lease:

(a) Existing Building. (A) For the period from the Rent Modification Date
through May 31, 2015, $2.16 per RSF for the Existing Building (excluding the
Storage Space), and as increased by three point four percent (3.4%) per year on
June 1, 2015, and on June 1 of each subsequent year (each such June 1 referred
to herein as an “Adjustment Date”) thereafter through end of the stated Term
(subject to Exhibit “J” for the Extension Periods), and (B) for the period from
Rent Modification Date through the first Adjustment Date, $0.81 per RSF of the
Storage Space, and as increased by three point four percent (3.4%)) per year on
the first (1st) and each subsequent Adjustment Date thereafter through the end
of the stated Term (subject to Exhibit “J” for the Extension Periods.

(b) New Building. For the period from the Rent Modification Date Building
through the end of the stated Term (subject to Exhibit “J” for the Extension
Periods), the same per RSF rate as is in effect from time to time with respect
to the Existing Building (other than the Storage Space), including any
cumulative annual escalations therein.

 

-2-



--------------------------------------------------------------------------------

6. Parking. Provision (u) of the Fundamental Lease Provisions of the Original
Lease is hereby deleted in its entirety and replaced with the following:

 

“(u) Parking:    As further described in Article 30, a total of up to six
hundred seventy-six (676) parking spaces, to be comprised of (a) (i) for the
period

   commencing on the Commencement Date for the Existing Building and ending on
the date immediately preceding the Commencement Date for the New Building, sixty
(60) On-Site Parking Spaces (as defined in Section 30.2 below), and (ii) for the
period commencing on the Commencement Date for the New Building and continuing
through the Expiration Date, one hundred seventy-six (176) On-Site Parking
Spaces, and (b) for the period commencing on the Commencement Date for the
Existing Building and continuing through the Expiration Date, up to five hundred
(500) Off-Site Parking Spaces (as defined in Section 30.3 below), in each case
as more particularly described in, and to be made available to Tenant in
accordance with the terms of, Article 30 hereof. In the event of a discrepancy
between this Section “u” and Article 30, the terms of Article 30 shall prevail.”

7. Additional Rent.

7.1. Prior to the Rent Modification Date, Landlord and Tenant acknowledge and
agree that Tenant shall not be responsible for and shall not be required to pay
any Additional Rent pursuant to Article IV of the Original Lease.

7.2. Effective as of the Rent Modification Date, Article IV of the Original
Lease is hereby deleted in its entirety and replaced with the following, it
being acknowledged that Tenant’s obligation to pay Additional Rent on account of
any Direct Expenses in accordance with the following shall not commence until
the Rent Modification Date:

“ARTICLE IV – ADDITIONAL RENT

4.1 General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay Tenant’s Share (as defined below) of the annual
Direct Expenses (as defined below) due and payable during any calendar year of
the Term. Landlord and Tenant agree that, notwithstanding anything contained in
this Lease to the contrary, commencing with the first Expense Year (as defined
below) following the Base Year, and for each Expense Year thereafter, the
aggregate Controllable Operating Costs, as that term is defined below, shall not
increase more than five percent (5%) in any Expense Year over the maximum amount
of the aggregate Controllable Operating Costs chargeable for the immediately
preceding Expense Year, with no limit on the aggregate Controllable Operating
Costs during the Base Year (except as provided in the definition of Operating
Costs below) (the “Annual Cap”).

 

-3-



--------------------------------------------------------------------------------

“Controllable Operating Costs” shall mean all Operating Costs except utility
costs, costs of services provided under a union contract and costs associated
with repairs due to casualty, vandalism or other source outside of Landlord’s
reasonable control and in no event shall Controllable Operating Costs include
Tax Expenses or Insurance Premiums. Such payments by Tenant, together with any
and all other amounts payable by Tenant to Landlord pursuant to the terms of
this Lease including the parking charges (as set forth in Article 30), are
hereinafter collectively referred to as the “Additional Rent,” and the Base Rent
and the Additional Rent are herein collectively referred to as “Rent.” Without
limitation on other obligations of Tenant which survive the expiration of the
Lease Term, the obligations of Tenant to pay the Additional Rent, related to the
period of time during which the Lease is in effect, provided for in this Article
4 shall survive the expiration of the Lease Term.

4.2 Procedure for Payment of Tenant’s Share of Direct Expenses. Commencing with
the Rent Modification Date (as defined in the First Amendment to Lease Agreement
effective October 31, 2014), Tenant shall pay Tenant’s Share of Direct Expenses,
and subject at all times to the Annual Cap, as follows:

(a) Subject to subsection (e) below, Landlord may, from time to time by
providing at least thirty (30) days advance written notice to Tenant, reasonably
estimate in advance the amounts Tenant shall owe on a monthly basis for Direct
Expenses for any full or partial Expense Year of the Term following the Rent
Modification Date. Such estimate shall be subject at all times to the Annual
Cap. In such event, Tenant shall pay such estimated amounts, on a monthly basis,
on or before the first (1st) day of each calendar month, together with Tenant’s
payment of Monthly Base Rent.

(b) Within one hundred twenty (120) days after the end of each Expense Year from
and after the Rent Modification Date, or as soon thereafter as practicable,
Landlord shall provide a statement itemized on a line item by line item basis
(the “Statement”) to Tenant showing: (i) the amount of actual Direct Expenses
for such Expense Year and for the preceding Expense Year (if applicable)
(including the amount of Controllable Operating Costs for each such Expense
Year), (ii) any amount paid on an estimated basis by Tenant toward Direct
Expenses during such Expense Year and (iii) any revised estimate of Tenant’s
obligations for Direct Expenses, and subject to the Annual Cap, for the current
Expense Year.

(c) If the Statement shows that Tenant’s estimated payments were less than
Tenant’s actual obligations for Direct Expenses and subject to the Annual Cap
for such Expense Year, Tenant shall pay the difference. If the Statement shows
an increase in Tenant’s estimated payments for the current Expense Year, Tenant
shall pay the difference between the new and former estimates, for the period
from January 1 of the current Expense Year through the month in which the
Statement is sent. Tenant shall make such payments within thirty (30) days after
Tenant receives the Statement.

 

-4-



--------------------------------------------------------------------------------

(d) If the Statement shows that Tenant’s estimated payments exceeded Tenant’s
actual obligations for Direct Expenses, and subject to the Annual Cap, Tenant
shall receive a credit of such difference against payments of Rent next due. If
the Term shall have expired and no further Rent shall be due, Tenant shall
receive a refund of such difference within thirty (30) days after Landlord sends
the Statement.

(e) So long as Tenant’s obligations hereunder are not materially adversely
affected, Landlord reserves the right to change, from time to time, but not more
frequently than once in any twelve (12) month period, the manner or timing of
the foregoing payments. No delay by Landlord in providing the Statement (or
separate statements) shall be deemed a default by Landlord but any delay by
Landlord (or any successor to Landlord in the event the Building is conveyed to
a new owner during the Term) in billing Tenant for Tenant’s Share of any Direct
Expenses, and subject to the Annual Cap, of more than three (3) years, or two
(2) years if this Lease has terminated, from the date Landlord incurred such
Direct Expenses shall be deemed a waiver of Landlord’s right to require payment
of Tenant’s obligations on account of any such Direct Expenses.

(f) If Tenant’s obligation to pay Tenant’s Share of Direct Expenses commences
other than on January 1, or ends other than on December 31, Tenant’s obligation
to pay estimated and actual amounts toward Direct Expenses, and subject to the
Annual Cap, for such first or final calendar years shall be prorated to reflect
the portion of such years included within the period for which Tenant is
obligated to pay Tenant’s Share of such Direct Expenses. Such proration shall be
made by multiplying the total estimated or actual (as the case may be) Direct
Expenses, subject to the Annual Cap, for such calendar years by a fraction, the
numerator which shall be the number of days within the period for which Tenant
is obligated to pay such amounts during such calendar year, and the denominator
of which shall be the total number of days in such year.

4.3 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.3.1 Base Year. “Base Year” shall mean the period set forth in Section (y) of
the Fundamental Lease Provisions of the Summary.

4.3.2 Direct Expenses. “Direct Expenses” shall mean Operating Expenses and Tax
Expenses (as defined below).

4.3.3 Expense Year. “Expense Year” shall mean each calendar year in which any
portion of the Lease Term from and after the Rent Modification Date falls,
through and including the calendar year in which the Lease Term expires.

 

-5-



--------------------------------------------------------------------------------

4.3.4 Operating Expenses.

4.3.4.1 Inclusions to Operating Expenses. “Operating Expenses” shall mean all
reasonable expenses, costs and amounts of every kind and nature which Landlord
pays during any Expense Year because of or in connection with the ownership,
management, maintenance, repair, replacement, restoration or operation of the
Project, or any portion thereof, subject to the terms and provisions of
Section 4.3.4.2. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following:

(i) the actual cost of supplying all utilities, the cost of operating,
repairing, maintaining, and renovating the utility, telephone, mechanical,
sanitary, storm drainage, and elevator systems, and the actual and reasonable
cost of maintenance and service contracts in connection therewith;

(ii) the actual cost of licenses, certificates, permits and inspections and the
actual and reasonable cost of contesting any governmental enactments which may
affect Operating Expenses, and the actual costs incurred in connection with a
governmentally mandated transportation system management program or similar
program;

(iii) all insurance premiums and other charges (including the amount of any
deductible payable by Landlord with respect to damage or destruction to all or
any portion of the Buildings, but in no event more than the amount of
deductibles typically carried by landlords of Comparable Buildings) incurred by
Landlord with respect to insuring the Project, including, without limitation,
the following to the extent carried by Landlord: (a) fire and extended coverage
insurance, windstorm, hail, and explosion; (b) riot attending a strike, civil
commotion, aircraft, vehicle and smoke insurance; (c) public liability, bodily
injury and property damage insurance; (d) elevator insurance; (e) workers’
compensation insurance for employees of the property manager working on-site;
(f) boiler and machinery insurance, sprinkler leakage, water damage, property,
burglary, fidelity and pilferage insurance on equipment and materials; (g) loss
of rent, rent abatement, rent continuation, business interruption insurance, and
similar types of insurance; (h) earthquake, flood, tornado, and hurricane
insurance to the extent available on a commercially reasonable basis; and
(i) such other insurance as is customarily carried by operators of Comparable
Buildings or as may be otherwise required by Existing Mortgagee or a future
Superior Mortgagee (the “Insurance Premiums”);

(iv) the reasonable cost of non-capital (as determined pursuant to generally
accepted accounting principles) landscaping repair, restoration, and
maintenance, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof;

 

-6-



--------------------------------------------------------------------------------

(v) the reasonable and actual cost of non-capital (as determined pursuant to
generally accepted accounting principles) parking area repair, restoration, and
maintenance;

(vi) the reasonable fees and other actual costs, including reasonable management
fees of a third party, unrelated property manager (subject to
Section 4.3.4.2(a)(xiii), to the extent the same are normally and customarily
charged by landlords of Comparable Buildings, consulting fees, legal fees and
accounting fees, of all contractors and consultants in connection with the
management, operation, maintenance and repair of the Project;

(vii) to the extent Landlord manages the Project, an amount equal to three
percent (3%) of the Base Rent payable under this Lease to cover all of
Landlord’s overhead costs and expenses (including wages, salaries and other
compensation and benefits, including taxes levied thereon, payable to any
on-site property manager and other staff), other than an on-site engineer as
provided in Section 4.3.4.1(ix) below;

(viii) the reasonable and actual payments under any equipment rental agreements
incurred connection with the management, operation, maintenance and repair of
the Project;

(ix) subject to Section 4.3.4.2(a)(vi) below, wages, salaries and other
compensation and benefits, including taxes levied thereon, of an on-site
engineer engaged in the operation and maintenance of the Project in amounts not
to exceed then-current market wages, salaries and benefits, provided that any
such on-site engineer shall only be employed on a full-time basis if determined
to be reasonably necessary by Landlord to operate and maintain the Project in
accordance with the terms of this Lease;

(x) the reasonable and actual costs of operation, repair and maintenance of all
Building Systems and equipment and components thereof of the Project;

(xi) the reasonable and actual cost of janitorial and other services provided by
Landlord pursuant to Section 10.1, and maintenance and replacement of curbs and
walkways, and repair to roofs and reroofing;

(xii) amortization (including interest at a market interest rate on the
unamortized cost) over the useful life, determined in accordance with generally
accepted accounting principles, of the cost of acquiring or the reasonable
rental expense of personal property used in the maintenance, operation and
repair of the Project, or any portion thereof;

(xiii) the reasonable and actual cost of capital improvements or other costs
incurred in connection with the Project (A) which are undertaken to affect
economies in the operation or maintenance of the Project, or any portion thereof
(but only to the extent of the annual cost savings reasonably anticipated by
Landlord), (B) that are required to comply with present or anticipated
reasonable conservation programs required by any applicable governmental
authority, (C) which are replacements of nonstructural items located in the
common areas required to keep the common areas in good order or condition, or
(D) subject to General Condition B, that are required under any Applicable Laws
enacted after the date of this Lease; provided, however, that any capital
expenditure shall be amortized (including interest at a market interest rate on
the amortized cost) over its useful life reasonably determined in accordance
with generally accepted accounting principles; and

 

 

-7-



--------------------------------------------------------------------------------

(xiv) the actual costs, fees, charges or assessments imposed by, or resulting
from any mandate imposed on Landlord by, any federal, state or local government
for fire and police protection, trash removal, community services, or other
services which do not constitute Tax Expenses.

4.3.4.2 Exclusions to Operating Expenses.

(a) Notwithstanding the provisions of Section 4.3.4.1 above, for purposes of
this Lease, Operating Expenses shall not, however, include:

(i) costs, including advertising costs, marketing costs, legal fees,
professional fees (including architects, engineers and space planners),
advertising and promotional expenses, and brokerage fees incurred in connection
with the original construction or development, or original or any future leasing
of the Project, and costs, including permit, license and inspection costs,
incurred with respect to the installation of tenant improvements;

(ii) except as expressly set forth in Sections 4.3.4.1(xii), (xiii), and
(xiv) above, depreciation, interest and principal payments on mortgages and
other debt costs, if any, penalties and interest, costs of capital (as
determined pursuant to generally accepted accounting principles) repairs and
alterations, and costs of capital improvements and equipment;

(iii) costs for which Landlord is separately reimbursed by insurance by its
carrier or any Tenant’s carrier or by anyone else, and electric power costs to
the extent Tenant directly contracts with the local public service company for
such services;

(iv) any bad debt loss, rent loss, or reserves for bad debts, rent loss;
reserves for future improvements, repairs or additions;

(v) costs associated with the operation of the business of the partnership or
entity which constitutes Landlord, as the same are distinguished from the costs
of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of Landlord’s interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants, and Landlord’s general corporate overhead and
general and administrative expenses;

 

-8-



--------------------------------------------------------------------------------

(vi) except as expressly provided in Section 4.3.4.1(ix), the wages and benefits
of any employee of Landlord or the wages and benefits of any employee of the
third party, unrelated property manager who does not devote substantially all of
his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel of any third party, unrelated
property manager above the level of Project manager;

(vii) amounts paid as ground rental for the Project by Landlord;

(viii) overhead and profit increments paid to the Landlord or to subsidiaries or
affiliates of Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties negotiated on an arm’s length basis;

(ix) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;

(x) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;

(xi) all items and services for which Tenant reimburses Landlord;

(xii) costs, other than those incurred in the ordinary maintenance and repair,
for sculpture, paintings, fountains or other objects of art displayed in the
Building;

(xiii) fees payable by Landlord for management of the Project to a third party,
unrelated property manager in excess of three percent (3%) of the Base Rent
payable under this Lease;

(xiv) any costs expressly excluded from Operating Expenses elsewhere in this
Lease, including, without limitation, costs related to security paid by Tenant;

 

-9-



--------------------------------------------------------------------------------

(xv) rent for any office space occupied by Project management (including the
on-site Management Office);

(xvi) costs incurred in connection with upgrading the Building Structure,
Building Systems or other components of the Project to comply with any
Applicable Laws relating to life, fire and safety which were in existence as of
applicable Commencement Date, including penalties or damages incurred due to
such non-compliance;

(xvii) tax penalties or interest due on any unpaid taxes or assessments incurred
as a result of Landlord’s failure to make payments and/or to file any tax or
informational returns when due;

(xviii) costs arising from the negligence or willful misconduct of Landlord or
the Landlord Parties, or providers of materials or services selected, hired or
engaged by Landlord or its agents, including, without limitation, the selection
of Building materials;

(xix) costs (A) incurred to comply with laws relating to the removal of
Hazardous Material (as defined below) except for immaterial amounts expended in
connection with routine maintenance and repairs of the Premises; which was in
existence in the Building or on the Project prior to the applicable Commencement
Date, and was of such a nature that a federal, State or municipal governmental
authority, if it then had knowledge of the presence of such Hazardous Material,
in the state, and under the conditions that it then existed in the Building or
on the Project, would have then required the removal of such Hazardous Material
or other remedial or containment action with respect thereto; and (B) costs
incurred to remove, remedy, contain, or treat Hazardous Material, which
Hazardous Material is brought into the Building or onto the Project after the
date hereof by Landlord or any other tenant of the Project and is of such a
nature, at that time, that a federal, State or municipal governmental authority,
if it had then had knowledge of the presence of such Hazardous Material, in the
state, and under the conditions, that it then exists in the Building or on the
Project, would have then required the removal of such Hazardous Material or
other remedial or containment action with respect thereto except for immaterial
amounts completed in connection with routine maintenance and repairs;

(xx) costs arising from Landlord’s charitable or political contributions;

(xxi) costs arising from defects in the Building Structure or Building Systems
or improvements installed by Landlord or repair of such defects;

(xxii) costs (including in connection therewith all attorneys’ fees and costs of
settlement judgments and payments in lieu thereof) arising from claims, disputes
or potential disputes in connection with potential or actual claims litigation
or arbitrations pertaining to Landlord and/or the Building and/or the Site;

 

-10-



--------------------------------------------------------------------------------

(xxiii) any gifts provided to any entity whatsoever, including, but not limited
to, Tenant, other tenants, employees, vendors, contractors, prospective tenants
and agents;

(xxiv) the cost of any magazine, newspaper, trade or other subscriptions;

(xxv) any amount paid to Landlord or to subsidiaries or affiliates of Landlord
for services in the Project to the extent the same exceeds the cost of such
services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;

(xxvi) costs arising from Landlord’s failure to comply with any Applicable Laws;

(xxvii) the cost of any training or incentive programs, other than for tenant
life safety information services;

(xxviii) the cost of any “tenant relations” parties, events or promotion not
consented to by an authorized representative of Tenant in writing;

(xxix) any other expenses which, in accordance with generally accepted
accounting principles or other comprehensive basis of accounting, consistently
applied, would not normally be treated as Operating Expenses by landlords of
Comparable Buildings; or

(xxx) any entertainment expenses and travel expenses of Landlord, its employees,
agents, partners and affiliates.

(b) It is understood that Operating Expenses shall be reduced by all cash
discounts, trade discounts, quantity discounts, rebates or other amounts
received by Landlord or Landlord’s managing agent in the purchase of any goods,
utilities, or services in connection with the operation of the Building. If
capital items and equipment which are customarily purchased by landlords of
Comparable Buildings are leased by Landlord, rather than purchased, the decision
by Landlord to lease the item in question shall not serve to increase Tenant’s
Share of Operating Expenses beyond that which would have applied had the item in
question been purchased.

4.3.5 Taxes.

4.3.5.1 Payment of Tax Expenses. Landlord shall pay, prior to delinquency, all
Tax Expenses (as defined below) for each tax period wholly included prior to or
during the period between the Commencement Date and the expiration or earlier
termination of the Term. All such payments shall be made directly to the
authority charged with the collection thereof prior to the last date on which
the same may be paid without interest or penalty, and Landlord shall use
commercially reasonable efforts to cause the Premises to be separately assessed
and shall deliver copies of the bills for Tax Expenses to Tenant upon receipt.
Landlord shall provide to Tenant a copy of a receipted tax bill or other
documentary evidence reasonably satisfactory to Tenant, showing the amount of
the Tax Expenses due and the payment of same prior to the delinquency date. The
obligation of Landlord pursuant to this Section 4.3.5.1 shall extend to any
increase in Tax Expenses resulting from a sale, transfer or other transaction
with respect to the Premises which causes a reassessment resulting in an
increase in Tax Expenses.

 

-11-



--------------------------------------------------------------------------------

4.3.5.2 Right to Contest. Landlord shall have the right, at Landlord’s sole risk
and cost, except as expressly provided in Section 4.3.5.4, to contest the amount
and/or validity of the applicable Tax Expenses by appropriate legal proceedings.
The foregoing shall not, however, be deemed or construed to relieve, modify, or
extend Landlord’s covenant to pay any such Tax Expenses at the time and in the
manner provided in this Section, unless such proceedings shall operate to
prevent the sale of the Project or any part thereof or any other property of
Landlord or the placing of any lien thereon or on any other property of Landlord
to satisfy such taxes prior to the final determination of such proceedings. Upon
the termination of such proceedings, Landlord shall promptly pay all Tax
Expenses, if any, then payable as the result of such proceedings and the
interest and penalties in connection therewith, and the charges accruing in such
proceedings. Subject to Section 4.3.5.4, to the extent Tenant receives any
refund for any Tax Expenses paid by Landlord hereunder, Tenant shall promptly
pay and deliver such refund to Landlord

4.3.5.3 Tax Expenses. “Tax Expenses” shall mean all federal, state, county, or
local governmental or municipal taxes, fees, charges or other impositions of
every kind and nature, whether general, special, ordinary or extraordinary
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof including the parking areas.
Tax Expenses shall include, without limitation:

(i) any tax on the rent, right to rent or other income from the Project, or any
portion thereof, or as against the business of leasing the Project, or any
portion thereof;

(ii) any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project’s contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies;

 

-12-



--------------------------------------------------------------------------------

(iii) any assessment, tax, fee, levy, or charge allocable to or measured by the
area of the Premises or the Rent payable hereunder, including, without
limitation, any business or gross income tax or excise tax with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof;

(iv) any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and

(v) all of the real estate taxes and assessments imposed upon or with respect to
the Building and Project. To the extent such taxes are not currently known,
Landlord shall reasonably estimate the taxes and the Tax Expenses shall be
adjusted accordingly upon receipt of the actual tax adjustment based upon such
reassessment.

4.3.5.4 Other Costs and Refunds. Any actual and reasonable costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees)
incurred in attempting to protest, reduce or minimize Tax Expenses shall be
included in Tax Expenses in the Expense Year such expenses are incurred, but
only to the extent of the savings resulting therefrom. Tax refunds shall be
credited against Tax Expenses and refunded to Tenant regardless of when
received, based on the Expense Year to which the refund is applicable; provided,
however, in no event shall the amount to be refunded Tenant for any such Expense
Year exceed the total amount paid by Tenant as Additional Rent under this
Article 4 for such Expense Year. If Tax Expenses for any period during the Lease
Term following the Rent Modification Date or any extension thereof are increased
after payment thereof for any reason, including, without limitation, error or
reassessment by applicable governmental or municipal authorities, Tenant shall
pay Landlord upon demand Tenant’s Share of any such increased Tax Expenses.
Notwithstanding anything to the contrary contained in this Section 4.3.5, there
shall be excluded from Tax Expenses (i) all excess profits taxes, franchise
taxes, gift taxes, capital stock taxes, inheritance and succession taxes, estate
taxes, federal and state income taxes, and other taxes to the extent applicable
to Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, and (iii) any items paid by Tenant under Section 4.4 of this Lease.

 

-13-



--------------------------------------------------------------------------------

4.3.6 Tenant’s Share. “Tenant’s Share” shall mean the percentage set forth in
item (z) of the Fundamental Lease Provisions.

4.4 Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.4.1 Personal Property Taxes. Tenant shall be liable for and shall pay ten
(10) days before delinquency, taxes levied against Tenant’s equipment,
furniture, fixtures and any other personal property located in or about the
Premises. Tenant shall cause such taxes to be billed separately from the
property of Landlord. If any such taxes on Tenant’s equipment, furniture,
fixtures and any other personal property are levied against Landlord or
Landlord’s property or if the assessed value of Landlord’s property is increased
by the inclusion therein of a value placed upon such equipment, furniture,
fixtures or any other personal property and if Landlord pays the taxes based
upon such increased assessment, which Landlord shall have the right to do
regardless of the validity thereof but only under proper protest if requested by
Tenant, Tenant shall upon demand repay to Landlord the taxes so levied against
Landlord or the proportion of such taxes resulting from such increase in the
assessment, as the case may be.

4.4.2 Taxes on Improvements in Premises. If the tenant improvements in the
Premises, whether installed and/or paid for by Landlord or Tenant and whether or
not affixed to the real property so as to become a part thereof, are assessed
for real property tax purposes at a valuation higher than the cost of the
Original Improvements installed by Landlord, then the Tax Expenses levied
against Landlord or the property by reason of such excess assessed valuation
shall be deemed to be taxes levied against personal property of Tenant and shall
be governed by the provisions of Section 4.4.1, above.

4.4.3 Other Taxes. Notwithstanding any contrary provision herein, Tenant shall
pay prior to delinquency any (i) rent tax or sales tax, service tax, transfer
tax or value added tax, or any other applicable tax on the rent or services
herein or otherwise respecting this Lease, (ii) taxes assessed upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Project, including the Project parking, or (iii) taxes assessed upon this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises.

 

-14-



--------------------------------------------------------------------------------

4.5 Landlord’s Books and Records. Within six (6) months after receipt of a
Statement by Tenant, if Tenant disputes the amount of Additional Rent set forth
in the Statement, an independent certified public accountant (which accountant
is a member of a nationally recognized accounting firm and has previous
experience in reviewing financial operating records of landlords of office
buildings and is retained by Tenant on a non-contingency fee basis) (the “Tenant
Auditor”), designated and paid for by Tenant, may, after reasonable notice to
Landlord and at reasonable times, inspect Landlord’s records with respect to the
Statement at Landlord’s offices, provided that Tenant is not then in default
under this Lease and Tenant has paid all amounts required to be paid under the
applicable Estimated Statement and Statement, as the case may be. In connection
with such inspection, Tenant and Tenant’s agents must agree in advance to follow
Landlord’s reasonable rules and procedures regarding inspections of Landlord’s
records, and shall execute a commercially reasonable confidentiality agreement
regarding such inspection. Tenant’s failure to dispute the amount of Additional
Rent set forth in any Statement within six (6) months following Tenant’s receipt
of such Statement shall be deemed to be Tenant’s approval of such Statement and
Tenant, thereafter, waives the right or ability to dispute the amounts set forth
in such Statement. If after such inspection, Tenant still disputes such
Additional Rent, a determination as to the proper amount shall be made, at
Tenant’s expense, by an independent certified public accountant (the
“Accountant”) selected by Landlord and subject to Tenant’s reasonable approval;
provided that if such certification by the Accountant proves that Direct
Expenses were overstated by more than three percent (3%), then the cost of the
Accountant and the Tenant Auditor, and the cost of such determination
certification, shall be paid by Landlord. Any reimbursement amounts determined
to be owing by Landlord to Tenant or by Tenant to Landlord shall be (i) in the
case of amounts owing from Tenant to Landlord, paid within thirty (30) days
following such determination, and (ii) in the case of amounts owing from
Landlord to Tenant, credited against the next payment of Rent due Landlord under
the terms of this Lease, or if the Lease Term has expired, paid to Tenant within
thirty (30) days following such determination. In no event shall this
Section 4.5 be deemed to allow any review of any of Landlord’s records by any
subtenant of Tenant. Tenant agrees that this Section 4.5 shall be the sole
method to be used by Tenant to dispute the amount of any Direct Expenses payable
or not payable by Tenant pursuant to the terms of this Lease, and Tenant hereby
waives any other rights at law or in equity relating thereto.”

8. Parking. Section 30.2 of the Original Lease is hereby deleted in its entirety
and replaced with the following:

30.2 On-Site Parking Spaces. Pursuant to the Work Letter, Landlord shall
construct and deliver to Tenant parking spaces located on the Site (the “On-Site
Parking Spaces”) as follows: (i) as part of Landlord’s Construction Work with
respect to Phase I, sixty (60) On-Site Parking Spaces (collectively, the “Phase
I On-Site Parking Spaces”), and (b) as part of Landlord’s Construction Work with
respect to Phase II, an additional one hundred sixteen (116) On-Site Parking
Spaces (collectively, the “Phase II On-Site Parking Spaces”), for total of one
hundred seventy-six (176) On-Site Parking Spaces. Unless otherwise agreed by
Landlord and Tenant, the On-Site Parking Spaces will be comprised of one hundred
twelve (112) standard parking spaces, six (6) handicap spaces and twenty-nine
(29) tandem spaces (i.e., for fifty-eight (58) automobiles) (provided that one
such tandem space may be converted into parking for six (6) motorcycles). Tenant
and the Tenant Parties shall have the exclusive use of the applicable On-Site
Parking Spaces at all times during the Term, at a charge of $600.00 per year for
each standard and handicap parking space and $1,200 per year for each tandem
space (including any tandem space converted for motorcycle parking), which such
charge shall increase by 3% on a cumulative and compounding basis on each
anniversary of the Commencement Date for the Existing Building. The costs of
maintenance and repair of the On-Site Parking Spaces shall be included as an
Operating Expense to the extent provided in Article 4 above, and the On-Site
Parking Spaces shall be deemed part of the Project;” provided, however, that
notwithstanding anything contained in this Lease to the contrary, Landlord shall
be responsible, at its sole cost and expense, and not as an Operating Expense,
for providing any parking attendant(s) that may be required in connection with
Tenant’s use of the On-Site Parking Spaces.

 

-15-



--------------------------------------------------------------------------------

9. Counterparts. This Amendment may be executed in multiple counterparts, each
of which is to be deemed original for all purposes, but all of which together
shall constitute one and the same instrument.

10. Full Force and Effect. Except as amended or modified in this Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed and delivered on November 5, 2014.

 

“LANDLORD”    6TH & PINE DEVELOPMENT, LLC, a California limited liability
company    By:   

 

   Name:   

 

   Its:   

 

“TENANT”    MOLINA HEALTHCARE, INC., a Delaware corporation    By:   

 

   Name:   

 

   Its:   

 

 

-17-



--------------------------------------------------------------------------------

EXHIBIT “A-1”

LEGAL DESCRIPTION OF SITE

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF LONG BEACH, COUNTY
OF LOS ANGELES, STATE OF CALIFORNIA. AND IS DESCRIBED AS FOLLOWS:

PARCEL 1:

LOTS 17 TO 22 INCLUSIVE IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY
OF LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGES 91 TO 96 INCLUSIVE OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

TOGETHER WITH THAT PORTION OF THE ALLEY 10 FEET WIDE ADJOINING SAID LAND ON THE
NORTH LYING BETWEEN THE PROLONGATIONS OF THE WESTERLY LINE OF LOT 17 AND THE
EASTERLY LINE OF LOT 22 BY 5 FEET, AS VACATED IN RESOLUTION NO. C-21081, OF THE
CITY OF LONG BEACH, RECORDED APRIL 20, 1972 AS INSTRUMENT NO. 2966 AND RECORDED
MAY 9, 1972 AS INSTRUMENT NO. 3947, OF OFFICIAL RECORDS.

ALSO TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING LOT 22 ON
THE EAST LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY AND SOUTHERLY LINES OF
SAID LOT 22, BY 8 FEET, RESPECTIVELY, AS VACATED IN RESOLUTION NO. C-24596, OF
THE CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834,
OF OFFICIAL RECORDS.

EXCEPT THEREFROM ALL OIL, GAS, AND OTHER HYDROCARBONS, IN AND UNDER THAT PORTION
OF SAID LAND LOCATED MORE THAN 100 FEET BELOW THE SURFACE THEREOF, BUT WITH NO
RIGHT OF USE OF THE SURFACE OF SAID LANDS OR ANY PORTION THEREOF WITHIN 100 FEET
OF THE SURFACE, RESERVED IN DEED RECORDED MAY 19, 1965 AS INSTRUMENT NO. 999, OF
OFFICIAL RECORDS.

PARCEL 2:

THE WEST 37 1/2 FEET OF LOTS 1 AND 3, IN BLOCK 41, OF THE TOWNSITE OF LONG
BEACH, IN THE CITY OF LONG BEACH, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS
PER MAP RECORDED IN BOOK 19 PAGE 91 ET SEQ., OF MISCELLANEOUS RECORDS OF SAID
COUNTY.

TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID LAND ON THE
WEST LYING BETWEEN THE PROLONGATION OF THE NORTHERLY LINE OF LOT 1 AND THE
SOUTHERLY LINE OF LOT 3 BY 8 FEET, AS VACATED IN RESOLUTION NO. C-24596 OF THE
CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834, OF
OFFICIAL RECORDS.

EXCEPT THEREFROM ALL OIL GAS, MINERALS AND HYDROCARBON SUBSTANCES LYING BELOW A
DEPTH OF 200 FEET FROM THE SURFACE OF SAID LAND, BUT WITHOUT THE RIGHT OF ENTRY
UPON ANY PORTION OF THE SURFACE OF SAID LAND FOR THE PURPOSE OF EXPLORING FOR,
BORING, EXTRACTING, DRILLING, MINING, PROSPECTING FOR, REMOVING OR MARKETING
SAID SUBSTANCES, AS RESERVED TO THE GRANTOR THEREIN IN DEED EXECUTED BY TITLE
INSURANCE AND TRUST COMPANY, TRUSTEE UNDER AGREEMENT AND

 

A-1-1-



--------------------------------------------------------------------------------

DECLARATION OF TRUST EXECUTED HEREOF CREATING THOSE CERTAIN TRUSTS KNOWN AS
ALBERT C. SELLERY TRUST AND THE ELEANOR D. SELLERY TRUST, RECORDED JULY 15, 1969
AS INSTRUMENT NO. 420, OF OFFICIAL RECORDS.

PARCEL 3:

LOTS 5 AND 7, IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY OF LONG
BEACH, AS PER MAP RECORDED IN BOOK 19 PAGE 91 ET SEQ., OF MISCELLANEOUS RECORDS
OF SAID COUNTY.

TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID LAND ON THE
WEST LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY LINE OF LOT 5 AND THE
SOUTHERLY LINE OF LOT 7, BY 8 FEET, AS VACATED IN RESOLUTION NO., C-24596 OF THE
CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834, OF
OFFICIAL RECORDS.

PARCEL 4:

THE SOUTH 5 FEET OF LOT 6 AND ALL OF LOT 8, IN BLOCK 41 OF THE TOWNSITE OF LONG
BEACH, IN THE CITY OF LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGES 91 TO 96
INCLUSIVE OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.

TOGETHER WITH THE PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID LAND ON THE
EAST LYING BETWEEN THE PROLONGATION OF THE NORTHERLY LINE OF THE SOUTHERLY 5
FEET OF LOT 6 AND THE PROLONGATION OF THE SOUTHERLY LINE OF LOT 7, BY 8 FEET, AS
VACATED IN RESOLUTION NO. C-4596 OF THE CITY OF LONG BEACH, RECORDED November
14, 1988 AS INSTRUMENT NO. 88-1824834, OF OFFICIAL RECORDS.

PARCEL 5:

LOTS 10, 12 AND 14, IN BLOCK 41 OF THE TOWNSITE OF LONG BEACH, OF THE CITY OF
LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGE 91 OF MISCELLANEOUS RECORDS OF
SAID COUNTY.

TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID LAND ON THE
EAST LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY LINE OF LOT 10 AND THE
SOUTHERLY LINE OF LOT 14, BY 8 FEET, AS VACATED IN RESOLUTION NO. C-24596 OF THE
CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834, OF
OFFICIAL RECORDS.

EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON SUBSTANCES BELOW A
DEPTH OF 200 FEET FROM THE SURFACE THEREOF. WITHOUT RIGHT OF SURFACE ENTRY, AS
RESERVED BY EDWARD R. LOVELL, TRUSTEE IN DEED RECORDED DECEMBER 1, 1971 AS
INSTRUMENT NO. 155, OF OFFICIAL RECORDS.

PARCEL 6:

LOTS 9, 11 AND 13, IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY OF
LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGES 91 TO 96 INCLUSIVE OF
MISCELLANEOUS RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

TOGETHER WITH THAT PORTION OF THE ALLEY 16 FEET WIDE ADJOINING SAID AND ON THE
WEST LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY LINE OF LOT 9 AND THE
SOUTHERLY LINE OF LOT 13 BY 8 FEET, AS VACATED IN RESOLUTION NO. C-24596, OF THE
CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO, 88-1824834, OF
OFFICIAL RECORDS.

 

A-1-2-



--------------------------------------------------------------------------------

PARCEL 7:

LOTS 24 TO 28 INCLUSIVE IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY
OF LONG BEACH, AS PER MAP RECORDED IN BOOK 19 PAGES 91 ET SEQ. OF MISCELLANEOUS
RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

TOGETHER WITH THAT PORTION OF THE ALLEY 10 FEET WIDE ADJOINING SAID LAND ON THE
NORTH LYING BETWEEN THE PROLONGATIONS OF THE WESTERLY LINE OF LOT 24 AND THE
EASTERLY LINE OF LOT 28 BY 5 FEET, AS VACATED IN RESOLUTION NO. C-21081, OF THE
CITY OF LONG BEACH, RECORDED APRIL 10, 1972 AS INSTRUMENT NO. 2966 AND RECORDED
MAY 9, 1972 AS INSTRUMENT NO. 3947, OF OFFICIAL RECORDS.

EXCEPT ALL OIL GAS AND OTHER HYDROCARBONS, IN AND UNDER THAT PORTION OF SAID
LAND LOCATED MORE THAN 100 FEET BELOW THE SURFACE THEREOF BUT WITH NO RIGHT OF
USE OF THE SURFACE OF SAID LANDS OR ANY PORTION THEREOF WITHIN 100 FEET OF THE
SURFACE, AS RESERVED BY COVENANT PRESBYTERIAN CHURCH OF LONG BEACH, CALIFORNIA,
IN DEED RECORDED MAY 19, 1965 AS INSTRUMENT NO. 999, OF OFFICIAL RECORDS,

PARCEL 8:

LOTS 15, 16, AND 23, IN BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN THE CITY OF
LONG BEACH,AS PER MAP RECORDED IN BOOK 19 PAGE 91 ET SEQ. OF MISCELLANEOUS
RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

TOGETHER WITH THAT PORTION OF THE ALLEY 10 FEET WIDE ADJOINING LOTS 15 AND 16 ON
THE SOUTH LYING BETWEEN THE PROLONGATIONS OF THE EASTERLY AND WESTERLY LINES OF
SAID LOTS 15 AND 16, BY 5 FEET, AS VACATED IN RESOLUTION NO. C-21081, OF THE
CITY OF LONG BEACH, RECORDED APRIL 10, 1972 AS INSTRUMENT NO. 2966 AND RECORDED
MAY 9, 1972 AS INSTRUMENT NO. 3947 AND ALSO TOGETHER WITH THAT PORTION OF THE
ALLEY 16 FEET WIDE ADJOINING LOT 15 ON THE WEST AND ADJOINING LOT 16 ON THE
EAST, LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY AND SOUTHERLY LINES OF
SAID LOTS 15 AND 16, BY 8 FEET, RESPECTIVELY, AS VACATED IN RESOLUTION NO.
C-24596, OF THE CITY OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO.
88-1824834 OF OFFICIAL RECORDS.

ALSO TOGETHER WITH THAT PORTION OF THE ALLEY 10 FEET WIDE ADJOINING LOT 23 OF
THE NORTH, LYING BETWEEN THE PROLONGATIONS OF THE EASTERLY AND WESTERLY LINES OF
SAID LOT 23,BY 5 FEET, AS VACATED IN RESOLUTION NO. C-21081, OF THE CITY OF LONG
BEACH, RECORDED APRIL 10, 1972 AS INSTRUMENT NO. 2966 AND RECORDED MAY 9, 1972
AS INSTRUMENT NO. 3947 AND ALSO TOGETHER WITH THAT ADJOINING LOT 23 ON THE WEST,
LYING BETWEEN THE PROLONGATIONS OF THE NORTHERLY AND SOUTHERLY LINES OF SAID LOT
23, BY 8 FEET, RESPECTIVELY, AS VACATED IN RESOLUTION NO. C-24596, OF THE CITY
OF LONG BEACH, RECORDED NOVEMBER 14, 1988 AS INSTRUMENT NO. 88-1824834, OF
OFFICIAL RECORDS EXCEPT THEREFROM ALL OIL GAS, AND OTHER HYDROCARBONS, IN AND
UNDER THAT PORTION OF SAID LAND LOCATED MORE THAN 100 FEET BELOW THE SURFACE
THEREOF, BUT WITH NO RIGHT OF USE OF THE SURFACE OF SAID LANDS OR ANY PORTION
THEREOF WITHIN 100 FEET OF THE SURFACE, RESERVED IN DEED RECORDED MAY 19, 1965
AS INSTRUMENT NO. 999, OF OFFICIAL RECORDS.

 

A-1-3-



--------------------------------------------------------------------------------

PARCEL 9:

THE EAST 112.5 FEET OF LOTS 1 AND 3. BLOCK 41, OF THE TOWNSITE OF LONG BEACH, IN
THE CITY OF LONG BEACH, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 19 PAGES 91 TO 96 INCLUSIVE OF MISCELLANEOUS RECORDS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

EXCEPT THEREFROM ALL OIL, GAS AND OTHER MINERAL RIGHTS IN AND UNDER SAID
PROPERTY TOGETHER WITH THE EXCLUSIVE RIGHT TO USE SUCH PORTION OF SAID PROPERTY
LYING MORE THAN 500 FEET BELOW THE SURFACE THEREOF FOR THE EXTRACTION OF OIL GAS
AND MINERALS FROM SAID PROPERTY OR PROPERTY IN THE VICINITY THEREOF; HOWEVER,
WITH NO RIGHTS OF SURFACE ENTRY WHATSOEVER, AS

RESERVED TO THE GRANTOR THEREIN IN DEED EXECUTED BY SOCONY MOBIL OIL COMPANY,
INC., A NEW YORK CORPORATION, SUCCESSOR BY MERGER TO GENERAL PETROLEUM
CORPORATION, FORMERLY KNOWN AS GENERAL PETROLEUM CORPORATION OF CALIFORNIA,
RECORDED MARCH 2, 1966. INSTRUMENT NO. 300 OF OFFICIAL RECORDS.

PARCEL 10:

LOTS 2 AND 4 AND THE NORTH 20 FEET OF THE LOT 6 IN BLOCK 41 OF THE TOWNSITE OF
LONG BEACH, IN THE CITY OF LONG BEACH, COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, AS PER MAP RECORDED IN BOOK 19, PAGE(S) 91 OF MISCELLANEOUS RECORDS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

EXCEPT THEREFROM ALL MINERALS, GAS, OIL, PETROLEUM, NAPTHA AND OTHER HYDROCARBON
SUBSTANCES LOCATED IN AND UNDER SAID LAND BELOW A DEPTH OF 200 FEET FROM THE
SURFACE THEREOF, WITHOUT RIGHT OF SURFACE ENTRY, AS RESERVED IN DEED TO ALBERT
J. MARTINO, RECORDED APRIL 16, 1993, AS INSTRUMENT NO. 93-716425 OF OFFICIAL
RECORDS.

PARCEL 10A:

THAT PORTION OF TRIBUNE COURT, VACATED BY THE CITY OF LONG BEACH, RESOLUTION NO.
24596, RECORDED NOVEMBER 14, 1988, AS INSTRUMENT NO. 88-1284384, LYING NORTHERLY
OF THE EASTERLY PROLONGATION OF THE SOUTHERLY LINE OF THE SOUTHERLY 20 FEET OF
LOT 6, LYING SOUTHERLY OF THE SOUTHERLY LINE OF 7TH STREET, 80 FEET WIDE, LYING
EASTERLY OF THE EASTERLY LINE OF LOTS 2, 4, AND 6 LYING WESTERLY OF THE EASTERLY
LINE OF THE WEST 8 FEET OF SAID TRIBUNE COURT.

EXCEPT THEREFROM ALL MINERALS, GAS, OIL, PETROLEUM, NAPTHA AND OTHER HYDROCARBON
SUBSTANCES LOCATED IN AND UNDER SAID LAND BELOW A DEPTH OF 200 FEET FROM THE
SURFACE THEREOF, WITHOUT RIGHT OF SURFACE ENTRY, AS RESERVED IN DEED TO ALBERT
J. MARTINO, RECORDED APRIL 16, 1993, AS INSTRUMENT NO. 93-716425 OF OFFICIAL
RECORDS.

APN:

7273-025-020 (Affects Parcel 1)

7273-025-013 (Affects Parcel 2)

7273-025-015 (Affects Parcel 3)

7273-025-016 (Affects Parcel 4)

7273-025-017 (Affects Portion of Parcel 6)

7273-025-018 (Affects Remainder of Parcel 6 and Portion of Parcel 8)

7273-025-019 (Affects Parcel 5 and Portion of Parcel 8)

7273-025-021 (Affects Parcel 7 and Remainder of Parcel 8)

7273-025-001 (Affects Parcel 9)

7273-025-014 (Affects Parcels 10, and 10A)

 

A-1-4-